Citation Nr: 1037635	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to August 1945.  
He received the Purple Heart Medal with Oak Leaf Cluster.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the appellant's claims of entitlement 
to Dependency and Indemnity Compensation benefits under 
38 U.S.C.A. §§ 1310, 1318 (West 2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
	

FINDINGS OF FACT

1. The Veteran died in July 2008.

2. The Veteran was service-connected for hearing loss, evaluated 
as 60 percent disabling, enucleation of the right eye due to a 
gunshot wound, evaluated as 40 percent disabling, post traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling, 
residual of a gunshot wound to the right leg, evaluated as 10 
percent disabling, and a gunshot wound, scars, right buttocks, 
ankle and back, evaluated as noncompensably disabling.  The 
Veteran was granted a total rating based on individual 
unemployability (TDIU) effective January 26, 2001.

3.  The immediate cause of the Veteran's death was cardiac arrest 
due to or as a consequence of coronary artery disease and severe 
aortic stenosis.  Other significant conditions contributing to 
death but not resulting in the underlying cause included post 
traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, did 
proximately cause or contribute substantially or materially to 
the cause of the service member's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2009).

2. The claim for entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is rendered moot by the grant of DIC under the 
provisions of 38 U.S.C.A. § 1310.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.22, 3.102 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As the Board is granting the claim for service connection for the 
cause of the Veteran's death, the claim is substantiated, and 
there are no further VCAA duties. Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice 
and duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

The claim for DIC under the provisions of 38 U.S.C.A. § 1318, is 
rendered moot by the grant of DIC under the provisions of DIC, 
and is being dismissed as a matter of law.  Further assistance or 
notice is not required under the VCAA.

DIC Claims

DIC Claim (38 U.S.C.A. § 1310)

Entitlement to service connection for the cause of death is 
determined using the same criteria as are used to adjudicate all 
claims for service connection.  38 U.S.C.A. § 1310.

As a general matter, service connection for a disability on a 
direct basis requires (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service. Pond v. West, 12 Vet. App. 341 
(1999); Rose v. West, 11 Vet. App. 169 (1998).  

For service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will always 
have been met (the current disability being the condition that 
caused the veteran to die). However, the last two requirements 
must be supported by evidence of record. Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death. For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related. For a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of heart disease.  

At the time of his death, the Veteran was service-connected for 
hearing loss, evaluated as 60 percent disabling, enucleation of 
the right eye due to a gunshot wound, evaluated as 40 percent 
disabling, post traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, residual of a gunshot wound to the right leg, 
evaluated as 10 percent disabling, and a gunshot wound, scars, 
right buttocks, ankle and back, evaluated as noncompensably 
disabling.  The Veteran was granted a total rating based on 
individual unemployability (TDIU) on January 26, 2001.

The Veteran's death certificate shows that he died in July 2008 
at the age of 83.  The immediate cause of the Veteran's death was 
cardiac arrest due to or as a consequence of coronary artery 
disease and severe aortic stenosis.  Other significant conditions 
contributing to death but not resulting in the underlying cause 
included post traumatic stress disorder (PTSD).  The death 
certificate was signed by a physician.

The appellant submitted a statement in July 2009, in which she 
wrote that the Veteran was bothered by PTSD.  His symptoms 
included dreams about his experiences, during which he would 
shout, yell, and flay his arms and legs.  She believed that this 
put additional stress on his heart.  The appellant is competent 
to report her observations of the Veteran's activity level.  

In a July 2010 VA medical opinion, a VA staff psychiatrist 
concluded that since it could not be established when the 
Veteran's coronary heart disease developed, that the available 
studies were not completely conclusive, and that he died at an 
age that it would be common to die from heart disease; it was 
less likely than not that PTSD hastened the Veteran's death by 
coronary artery disease.

The VA staff psychiatrist reported consideration of only part of 
the death certificate.  She appears to have ignored that portion 
of the certificate listing PTSD as a contributory cause of the 
Veteran's death.  Her opinion also seemed to focus on the timing 
of the onset of PTSD and heart disease.  

While the timing of the onset could be relevant to the question 
of whether PTSD caused the fatal heart disease, it is difficult 
to see how the timing would be relevant to the question of 
whether PTSD made the fatal heart disease worse or was a 
contributory cause of death.  Moreover, the examiner concluded 
that she could not say when the PTSD and heart disease had their 
onset.  Hence it would be reasonable to conclude that the 
evidence is in relative equipoise on this point.  The examiner 
did cite studies showing that the diagnosis of PTSD more than 
doubled the risk for early age heart disease mortality.

For these reasons, the Board finds that the July 2010 VA medical 
opinion has little probative value.  The death certificate 
contains no explanations to why PTSD was considered a 
contributory cause of death.  Thus the opinions for and against 
the claim are of equal probative value.

Resolving reasonable doubt in his favor, the Board finds that the 
fatal heart disease was caused or contributed to by the service 
connected PTSD. 38 U.S.C.A. § 5107.  Accordingly, service 
connection for the cause of the Veteran's death is granted.

DIC Claim (38 U.S.C.A. § 1318)

DIC benefits are also payable if the service member was in 
receipt of, or entitled to receive, compensation at the time of 
death for a service-connected disability that had been totally 
disabling for 10 year preceding death or continuously since 
discharge from service. 38 U.S.C.A. § 1318 (West 2002).  These 
benefits would be paid "in the same manner as if the veteran's 
death were service connected." 38 U.S.C.A. § 1318(a) (West 2002). 

The Board has granted DIC under 38 U.S.C.A. § 1310.  The Court 
has indicated that, benefits are payable under 38 U.S.C.A. 
§ 1318, where the service connected death was not service 
connected under 38 U.S.C.A. § 1310 (West 2002).  Timberlake v. 
Gober, 14 Vet. App. 122, 134 (2000). 

In light of the grant of service connection for the cause of the 
Veteran's death, the claim of entitlement to DIC under 38 U.S.C. 
§ 1318 (West 2002) is moot, and this aspect of the appeal is 
dismissed.


ORDER

Entitlement to service connection for the cause of the service 
member's death is granted.

The appeal as to entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


